Name: 94/1076/EC: Commission Decision of 30 November 1994 amending Decision 92/491/EEC on the clearance of the accounts presented by Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  Europe;  accounting
 Date Published: 1994-12-31

 Avis juridique important|31994D107694/1076/EC: Commission Decision of 30 November 1994 amending Decision 92/491/EEC on the clearance of the accounts presented by Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Italian text is authentic) Official Journal L 386 , 31/12/1994 P. 0024 - 0025COMMISSION DECISION of 30 November 1994 amending Decision 92/491/EEC on the clearance of the accounts presented by Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Italian text is authentic) (94/1076/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas, by Commission Decision 92/491/EEC (3), as amended by Decision 93/524/EEC (4), an amount relating to the additional levy totalling Lit 174 266 472 000 for Italy, which should have been paid in the milk and milk products sector, was disallowed; whereas the said amount was charged to Italy under the Decision in question; whereas the information available to the Commission at the time did not enable it to calculate exactly the aforementioned disallowed sum; whereas it reserved the option of amending the disallowed sum under a subsequent clearance of accounts decision; Whereas, in their joint conclusions of 21 October 1994, the Commission and the Council agreed that the proceedings pending before the European Court of Justice relating to that clearance decision should be withdrawn; whereas the Commission will revise those clearance decisions for 1989 which the Court of Justice has been asked to annul in such a way that the financial correction for the State concerned will be based on the guaranteed quantity allocated at the time and on the most reliable statistical data; whereas the additional costs to be borne by Italy resulting from the increase in the financial correction for 1989 should be recovered in four equal annual instalments from 1995 until the end of 1998; Whereas the amount of the correction thus established is unlikely to change, with the result that that correction becomes definitive; Whereas the Annex to Decision 92/491/EEC should therefore be amended in respect of Italy, HAS ADOPTED THIS DECISION Article 1 The part of the Annex to Decision 92/491/EEC relating to Italy is replaced by the Annex hereto. Article 2 The amount of Lit 426 342 873 600 payable by Italia shall be taken into account as part of the expenditure referred to in Article 3 of Commission Regulation (EEC) No 2776/88 (5) in accordance with the following timetable: - first fortnight of October 1995: Lit 106 585 718 350, - first fortnight of October 1996: Lit 106 585 718 350, - first fortnight of October 1997: Lit 106 585 718 350, - first fortnight of October 1998: Lit 106 585 718 350. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 30 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 298, 14. 10. 1992, p. 23. (4) OJ No L 252, 9. 10. 1993, p. 27. (5) OJ No L 249, 8. 9. 1988, p. 9. ANNEX 'ITALY >TABLE>`